[Cite as State v. Acy, 2022-Ohio-3316.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Earle E. Wise, Jr., P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2022CA00021
 STEPHEN ACY

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Case No. 2021-CR-0898


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        September 20, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 KYLE L. STONE                                  D. COLEMAN BOND
 Prosecuting Attorney                           116 Cleveland Avenue, S.W.
 Stark County, Ohio                             Suite #600
                                                Canton, Ohio 44702
 VICKI L. DESANTIS
 Assistant Prosecuting Attorney
 Appellate Division
 110 Central Plaza, South – Suite #510
 Canton, Ohio 44702-1413
Stark County, Case No. 2022CA00021                                                       2


Hoffman, J.
       {¶1}   Defendant-appellant Stephen Acy appeals the judgment entered by the

Stark County Common Pleas Court convicting him following his plea of guilty to felonious

assault (R.C. 2903.11(A)(1)) and sentencing him to an indefinite term of incarceration of

two to three years. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On April 6, 2021, Appellant was a resident at the Indian River Juvenile

Correctional Facility for a misdemeanor offense of obstructing official business. Appellant

struck A.G., breaking A.G.’s jaw, which required surgery. Appellant was indicted by the

Stark County Grand Jury on one count of felonious assault.

       {¶3}   Appellant entered a plea of guilty to the charged offense on January 26,

2022. Over Appellant’s objection, the trial court sentenced Appellant pursuant to the

Reagan Tokes Act to an indefinite term of incarceration of two to three years.

       {¶4}   It is from the February 2, 2022 judgment of the trial court Appellant

prosecutes this appeal, assigning as error:

              THE MODIFICATIONS TO SENTENCING FOR FIRST- AND

       SECOND-DEGREE FELONIES MADE BY THE REAGAN TOKES ACT

       VIOLATE THE APPELLANT’S RIGHT TO JURY TRIAL, AS PROTECTED

       BY THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

       STATES CONSTITUTION, AND THE SEPARATION OF POWERS

       DOCTRINE EMBEDDED IN THE OHIO CONSTITUTION.



       {¶5}   Appellant argues the Reagan Tokes Act is unconstitutional, as it violates

separation of powers and his right to trial by jury.
Stark County, Case No. 2022CA00021                                                    3


      {¶6}   For the reasons stated in this Court's opinion in State v. Householder, 5th

Dist. Muskingum No. CT2021-0026, 2022-Ohio-1542, we find the Reagan Tokes act is

constitutional. The assignment of error is overruled.

      {¶7}   The judgment of the Stark County Common Pleas Court is affirmed.



By: Hoffman, J.
Wise, Earle, P.J. and
Baldwin, J. concur